CLEMENS, Senior Judge.
Movant-defendant Ronald Humphrey appeals the post-hearing denial of his Rule 27.26 motion. Thereby he sought to set aside a twelve year concurrent sentence imposed five years before on his pleas of guilty to stealing over $150, burglary, possession of narcotics and carrying a concealed weapon.
By his brief defendant contends the motion court twice erred: First, because his guilty plea was involuntary in that trial counsel failed to confer with him or investigate the charges, and second because trial counsel failed to conduct a reasonable discovery and inform defendant of the risks of pleading not guilty. The motion court found against each contention.
At the evidentiary hearing on defendant’s motion he testified to each above stated ground but admitted he had testified to the contrary under oath when he pled guilty. In his own words he was a “four-time loser”. Trial counsel testified and denied each of defendant’s present contentions.
Affirmed in accordance with Rule 84.-16(b)(2).
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.